Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of bribery, making threats, engaging in vio*1303lent conduct and assault. The Attorney General has advised that, during the pendency of this proceeding, the determination at hand has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As a result, petitioner has been afforded all of the relief to which he is entitled and we therefore dismiss this matter as moot (see Matter of Smalls v Smith, 47 AD3d 1101,1102 [2008]).
Peters, J.P, Spain, Lahtinen, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.